 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   BUESING CORPORATION,
                                                            Case No.: 2:16-cv-01439-JCM-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 59]
14   HELIX ELECTRIC OF NEVADA, LLC,
15           Defendant(s).
16         The parties have included a request for relief within a status report. Docket No. 59. To
17 the extent the parties agree on seeking relief, they must file a proper stipulation that complies with
18 Local Rules IA 6-1 and 6-2, and Local Rule 26-4. The relief sought through the status report is
19 DENIED without prejudice.
20         IT IS SO ORDERED.
21         Dated: May 1, 2019
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     1
